200 P.3d 618 (2009)
225 Or. App. 213
In the Matter of the MARRIAGE OF Patricia H. GEER, Petitioner-Appellant, and
Robert M. Geer, Respondent.
071805; A137964.
Court of Appeals of Oregon.
Argued and Submitted December 11, 2008.
Decided January 7, 2009.
Melanie B. Rezvani argued the cause for appellant. With her on the brief was Rezvani Law Office, LLC.
No appearance for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
*619 PER CURIAM.
Wife appeals from a judgment of dismissal, which was predicated on the trial court's sua sponte determination that there was a lack of personal jurisdiction, ORCP 21 A(2), with respect to respondent husband, who has never appeared or filed any response in this matter. Wife contends, and we agree, that the trial court erred in rendering that determination. See Osburn v. Pace, 55 Or.App. 492, 494, 638 P.2d 497 (1982) ("The trial court's sua sponte dismissal for lack of personal jurisdiction over defendant was error. The defense may not be raised on the court's own motion.").
Reversed and remanded.